By the Court

Cole, J.
There can be no doubt that under tbe old system of pleading, in declaring upon a judgment of a foreign court of limited and special jurisdiction, it was necessary to show that tbe court bad authority, both as to subject matter and person, to render tbe judgment. It was formerly necessary to set out tbe proceedings at large, but in modern times it was -sufficient to state tbe facts which *377sbow jurisdiction, and then say tdliter jproeessum, &c. Thomas vs. Robinson, 3 Wend., 267; Sheldon vs. Hopkins, 7 id., 435.This well established rule is not controverted by the counsel for tbe appellant, but be contends that section 23, chapter 125, R S., 1858, has changed the rule of pleading upon this subject. That section provides that “in pleading a judgment or other determination of a court or officer of special jurisdiction, it shall not be necessary to state the facts conferring jurisdiction, but such judgment or determination may be stated to have been duly given or made. If such allegation be controverted, the party pleading shall be bound to establish on the trial the facts conferring jurisdiction.” We cannot see why this provision of the statute does not settle this question conclusively in favor of the appellant.
But 'it is contended by the counsel for the respondent that this provision does not apply to foreign judgments of courts of limited and special jurisdiction, but that as to them it is still necessary to show by the pleading that the court had jurisdiction of the subject matter and of the parties. We deem this construction untenable. The statute makes no distinction between a domestic and a foreign judgment, but prescribes a general rule that in pleading a judgment of a court of special jurisdiction, it shall not be necessary to state the facts conferring jurisdiction. This is the plain, obvious reading of the statute, and. we do not feel authorized to restrict its application to domestic judgments. It was undoubtedly intended to relieve a party from the labor of stating in his pleading all the facts showing jurisdiction of the court; and the clear intent of the statute would be defeated were we to give it any other construction than the one we have placed upon it. It is said that it is conceded in New York that the corresponding provision of the Code of that state does not. apply to foreign but only to domestic judgments of,courts of special jurisdiction. I have not been able to find a case where this question has been directly passed upon, but if I had, I could not blindly adopt what I conceive to be an unauthorized construction of a very plain provision of our statute.
We have been referred to two cases in Indiana, where the *378court of that state has placed the same construction as we have adopted here, upon a similar statute. Willey vs. Strickland, 8 Ind., 453; Draggoo vs. Graham, 9 id., 214.
Prom the view we have taken, it follows that the circuit court erred in holding that the record of the Marine Court of the city of New York was inadmissible under the complaint.
The judgment of the circuit court is reversed, and a new trial ordered.